Citation Nr: 0718968	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-30 934	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
residuals of a right ankle injury.  



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
2001 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted service connection for a right ankle 
disability, and assigned an initial 10 percent rating.  In a 
November 2002 decision, the RO increased the rating from 10 
to 20 percent effective from June 2002.  She has continued 
the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the greatest possible 
benefit unless she specifically indicates otherwise).  In 
January and July 2006, the Board remanded the claim for 
additional evidentiary development.

As mentioned in the Board's July 2006 remand, the veteran has 
inferred a claim for a total rating based on individual 
unemployability (TDIU).  This claim has not yet been 
adjudicated; it is referred again to the RO.


FINDING OF FACT

Throughout the appeal, the veteran's right ankle disability 
has caused pain, weakness and marked limitation of motion, 
but no ankylosis; she wears an ankle brace and is able to 
ambulate with assistance of a crutch or cane, drive a car, 
and is a full-time student; she would not be equally well 
served by amputation with a prosthetic.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for residuals of a right ankle injury.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Code (DC) 5271 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's claim for service connection for 
a right ankle disability, the RO granted this claim in the 
September 2002 rating decision and she filed a notice of 
disagreement (NOD) with the disability rating assigned.  
Since the claim was more than substantiated, VCAA notice was 
no longer required.  See Dunlap v. Nicholson, No. 03-320, 
slip op. at 6 (Vet. App. Mar. 22, 2007), see also, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (an NOD is not 
considered a claim for benefits triggering § 5103(a) 
notification).  Regardless, the RO sent her a VCAA notice 
letter in July 2006 concerning her claim for an increased 
initial rating.  The letter provided her with notice of the 
evidence necessary to support her claim that was not 
on record at the time the letter was issued, the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letter also provided her notice of the 
disability rating and effective date elements of her claim.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice as to the initial rating element of the veteran's 
claim was provided after the initial decision.  Assuming 
arguendo that such notice was required, the timing deficiency 
was cured by readjudication of the claims in a February 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  In 
addition, VA examinations were provided in August 2002, and 
January 2006, and a VA medical opinion was obtained in August 
2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  
See, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for her disability, just after 
establishing her entitlement to service connection for it, VA 
must consider her claim in this context.  And this includes 
determining whether she is entitled to a "staged" rating to 
compensate her for times since the effective date of her 
award when her disability may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, however, are not 
for consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

The veteran's right ankle disability has been evaluated under 
DC 5271, limitation of motion of the ankle.  38 C.F.R. § 
4.71a, DC 5271.  Under DC 5271, moderate limitation of motion 
warrants a 10 percent rating and the maximum rating of 20 
percent is warranted if there is marked limitation of motion.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Legal Analysis

The report of the August 2002 VA examination indicates the 
veteran injured her right ankle during military service.  It 
was believed to be a soft tissue injury.  X-rays and a bone 
scan were normal.  She complained of continued pain, numbness 
and poor circulation in her right foot when compared to her 
left.  On physical examination dorsiflexion was to 25 degrees 
and plantar flexion to 35 degrees.  With repetitive testing, 
dorsiflexion was to 20 degrees and plantar flexion was to 30 
degrees.  An August 2002 MRI revealed probable tendinosis 
tenosynovitis.  

The report of an October 2002 VA orthopedic consultation 
indicates the veteran's right foot was cooler when compared 
to the left foot.  An October 2002 MRI revealed no evidence 
of a ligamentous or bony structural injury.  It was believed 
she had reflex sympathetic dystrophy (RSD), also known as 
chronic regional pain syndrome (CRPS), a neurological 
disorder characterized by burning pain, pathological changes 
in the bone and skin, excessive sweating, tissue swelling and 
extreme sensitivity to touch.  A November 2002 VA 
neurological consultation reported no evident abnormality and 
her ankle moved easily.  In January 2003, she was scheduled 
for a diagnostic lumbar sympathetic block to rule out CRPS.  
She had some relief of her symptoms after the lumbar 
sympathetic block, but the pain returned a few months later.  
A June 2004 note from a pain management consultation 
indicates she was diagnosed with CRPS-Type 1 in dystrophic 
phase with right ankle ankylosis requiring a brace.  

A September 2004 VA pain management follow-up record also 
notes ankylosis of the right ankle, but other records 
indicate the veteran had some, albeit limited, range of 
motion.  A physical therapy functional capacity evaluation, 
which was conducted a week earlier, indicates dorsiflexion 
was to 5 degrees and plantar flexion was to 45 degrees.  A 
June 2005 pain management follow-up record again noted right 
ankle ankylosis with right sided CRPS-Type 1.  The report of 
the January 2006 VA examination indicates dorsiflexion was to 
10 degrees and plantar flexion was to 30 degrees with pain at 
the endpoints.  

Ankylosis means total immobility of the right ankle in a 
fixed position, favorable or unfavorable.  See, e.g., Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  While she certainly 
has marked limitation of motion, which warrants a 20 percent 
rating, this is not tantamount to saying she has no range of 
motion at all.  So it is unclear why the pain management 
notes indicate she had ankylosis.  In this regard, the 
examination reports are more probative, because they contain 
specific findings as to the ranges of motion whereas the pain 
management reports merely include statements without 
elaboration that there was ankylosis.

In a November 2006 rating decision, the RO granted service 
connection for RDS of the right lower extremity and granted a 
separate 20 percent rating effective from June 2002.  RDS has 
been rated by analogy using the criteria for paralysis of the 
sciatic nerve under DC 8520.  See 38 C.F.R. § 4.20.  So the 
veteran is receiving a 20 percent rating for RDS of the right 
lower extremity and another 20 percent rating for residuals 
of a right ankle injury.  Parenthetically, the veteran has 
not expressed disagreement with the rating for RDS.

The combined rating for the right ankle is 36 percent.  
See 38 C.F.R. § 4.25, explaining how this is computed.

VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  The regulations cite as an 
example that combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation under DC 
5165.  This is exactly the case here (i.e., where the veteran 
has multiple service-connected ankle disabilities).  So, the 
highest possible schedular rating in this case would be a 
single 40 percent rating, which would be equivalent to 
amputation of the right lower extremity below the knee.  
(Note:  If she received a single 40 percent rating for her 
right lower extremity, when combined with the 10 percent 
rating for GERD, her total combined rating would be 50 
percent.)

In July 2006, the Board remanded this claim to obtain a 
medical opinion as to whether the veteran had any effective 
function remaining in her right ankle other than that which 
would be equally well-served by amputation with a prosthetic.  
That level of disability would warrant a 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 (2006).

The report of an August 2006 VA medical opinion indicates the 
examiner noted the veteran had significant  range of motion 
in her foot, 2+ pedal pulses, 2+ deep tendon reflexes, 
including her Achilles tendon, and muscle strength was 5/5 
bilaterally.  She had increased pain and weakness with 
repetitive testing, but it was noted that she was able to 
drive herself to the examination using her right foot on the 
gas pedal.  The examiner believed, based on these findings, 
that the veteran's ankle function was better than it would be 
if she had an amputation and prosthetic in place.

In sum, the veteran has marked limitation of motion of the 
right ankle, which warrants a 20 percent rating under DC 
5271.  She does not have ankylosis of the right ankle, which 
would warrant a higher rating under DC 5270.  Furthermore, 
she is also receiving a 20 percent rating for RDS, which is 
rated by analogy as moderate paralysis of the sciatic nerve.  
When combined, this computes to a 36 percent rating for the 
lower right extremity.  A higher 40 percent single rating, 
which is the highest possible schedular rating, is not 
warranted because her disability is not functionally 
equivalent to the amputation of her lower right extremity 
with a prosthetic.    

Under Diagnostic Code 5284, severe residuals of foot injury 
warrant a 30 percent rating, while a 40 percent rating is 
provided when there is actual loss of use of the foot.  Loss 
of use is defined as having no function other than that which 
would be equally well served by amputation with prosthesis at 
the site of election.  38 C.F.R. § 4.63 (2006).

The combined rating for disabilities of the foot and ankle is 
in excess of the 30 percent rating available for severe 
residuals of injury.  It would be impermissible pyramiding to 
award both a rating for severe disability under Diagnostic 
Code 5284, and then use those same residuals to provide a 
separate rating for RSS.  38 C.F.R. § 4.14 (2006).  The only 
competent opinions are that the veteran would not be equally 
well served by amputation with prosthesis.  Hence, the 
evidence is against finding that there is actual loss of use 
of the foot.

Diagnostic studies have not shown nonunion or malunion of the 
tarsal or metatarsal bones.  X-rays of the right ankle have 
been interpreted as normal.  A higher rating is not, 
therefore, warranted under Diagnostic Code 5283.

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
initial rating in excess of 20 percent on an extraschedular 
basis. See 38 C.F.R. § 3.321.  The report of the January 2006 
VA examination indicates she is currently a full-time student 
and the evidence does not indicate her right ankle disability 
has limited her in this regard.  She reported she was unable 
to work because of her right ankle pain, but this report must 
be viewed in light of her current level of activity.  That 
level of activity is not indicative of marked interference 
with employment.  While an inferred claim for TDIU has been 
referred to the RO for adjudication; making such a claim is 
not equivalent to demonstrating exceptional factors 
warranting referral of the initial rating claim for 
extraschedular rating.  The evidence also does not show 
frequent periods of hospitalization or other evidence that 
would render impractical the application of the regular 
schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claim for an initial rating higher 
than 20 percent for residuals of a right ankle disability 
must be denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased initial rating for residuals of a 
right ankle injury is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


